Case 2:19-cv-10890-SJM-APP ECF No. 156-1 filed 01/13/20   PageID.4592   Page 1 of 5




                        EXHIBIT A
Case 2:19-cv-10890-SJM-APP ECF No. 156-1 filed 01/13/20       PageID.4593    Page 2 of 5



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  THE HUNTINGTON NATIONAL                      )
  BANK, a National Banking Association,        )   Case No. 2:19-cv-10890
                                               )
           Plaintiff,                          )   Honorable Stephen J. Murphy, III
                                               )
  v.                                           )
                                               )
  SAKTHI AUTOMOTIVE GROUP                      )
  USA, INC., a Michigan corporation            )
  SAKTHI AMERICA CORPORATION,                  )
  a Michigan corporation, and SAKTHI           )
  REAL ESTATE HOLDINGS, INC., a                )
  Michigan corporation,                        )

       Defendants.
  _____________________________________

                           ORDER APPROVING SALE
                        AND RETENTION OF AUCTIONEER

           This matter having come before this Court on the Receiver’s Motion to

  Approve Sale and Retention of Auctioneer (the “Motion”), and the Court determining

  that appropriate notice has been given; that no objections to the Motion having been

  filed, or such objections having been denied, and the Court being fully advised in

  the premises therein:

           1.     IT IS HEREBY ORDERED that the Motion is granted; and it is

  further




  {8564747:2 }                             1
Case 2:19-cv-10890-SJM-APP ECF No. 156-1 filed 01/13/20              PageID.4594      Page 3 of 5



           2.     ORDERED that the Receiver is authorized and empowered to enter

  into and perform under the Sale Agreement, retain the Auctioneer, and consummate

  the sale of the Sale Assets, without further order of the Court; and it is further

           3.     ORDERED that this Order shall be binding upon and shall govern the

  acts of all entities, including, without limitation, all filing agents, filing officers, title

  agents, title companies, recorders of mortgages, recorders of deeds, registrars of

  deeds, administrative agencies, governmental departments, secretaries of state,

  federal, state and local officials, and all other persons and entities who may be

  required by operation of law, the duties of their office, or contract, to accept, file,

  register or otherwise record or release any documents or instruments, or who may

  be required to report or insure any title or state of title in or to the Sale Assets; and

  it is further

           4.     ORDERED that the Receiver is authorized to sell the Sale Assets and

  any related property free and clear of any and all liens, encumbrances and other

  interests held by Plaintiff The Huntington National Bank or any other party. Upon

  receipt of full payment, the Sale Assets shall be conveyed to the purchaser free and

  clear of all liens, encumbrances and interests; and it is further

           5.     ORDERED that all liens, claims, encumbrances, and other interests on

  the Sale Assets shall attach to the proceeds of the Sale of the Sale Assets with the




  {8564747:2 }                                  2
Case 2:19-cv-10890-SJM-APP ECF No. 156-1 filed 01/13/20          PageID.4595     Page 4 of 5



  same order of priority, validity, and extent as they existed prior to the Sale; and it is

  further

           6.    ORDERED that the Receiver shall hold all proceeds of the Sale of the

  Sale Assets pending further order of this Court; and it is further

           7.    ORDERED that except as explicitly set forth in the Sale Agreement

  and/or this Order, the Sale Assets are being sold without any express or implied

  representations or warranties of any kind whosoever, as is, where is, with all faults

  and without recourse; and it is further

           8.    ORDERED that nothing contained in any subsequent order of this

  Court in these proceedings shall alter, conflict with, or derogate from, the provisions

  of the Sale Agreement or the terms of this Order; and it is further

           9.    ORDERED that the Sale Agreement and related documents may be

  modified, amended or supplemented by the parties thereto in accordance with the

  terms thereof without further order of this Court; and it is further

           10.   ORDERED that this Court shall retain exclusive jurisdiction with

  regard to all issues or disputes relating to this Order or the Sale Agreement,

  including, but not limited to, protecting the Receiver, the Defendants, or the

  receivership estate, and/or the Auctioneer against assertions of encumbrances or

  interests. This Court shall hear the request of such parties or persons with respect to




  {8564747:2 }                                3
Case 2:19-cv-10890-SJM-APP ECF No. 156-1 filed 01/13/20       PageID.4596    Page 5 of 5



  any such disputes on an expedited basis, as may be appropriate under the

  circumstances; and it is further

           11.   ORDERED that this Order shall be effective and enforceable

  immediately upon entry and its provisions shall be self-executing. In the absence of

  any person or entity obtaining a stay pending appeal, the Receiver and the

  Auctioneer are free to perform under the Sale Agreement at any time, subject to the

  terms of the Sale Agreement; and it is further

           12.   ORDERED that to the extent that anything contained in this Order

  explicitly conflicts with a provision in the Sale Agreement, this Order shall govern

  and control; and it is further

           13.   ORDERED that the Auctioneer shall not be required to submit fee

  applications and shall be compensated, without further order of the Court, in

  accordance with the procedures set forth in the Motion and Sale Agreement; and it

  is further

           14.   ORDERED that unless and until the receivership has been terminated

  by order of the Court, the Receiver and parties shall remain subject to the terms of

  the Receivership Order.




  {8564747:2 }                             4
